Case 1:16-cv-20194-DPG Document 451 Entered on FLSD Docket 10/30/2018 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                             CASE NO.: 1:16-cv-20194-DPG-CMM

  LYNN MCCULLOUGH and
  WILLIAM MCCULLOUGH,

         Plaintiffs,

  v.

  AIG INSURANCE HONG KONG LIMITED;
  RAIN FOREST ADVENTURES (HOLDINGS),
  LTD.; RAIN FOREST SKY RIDES, LTD.; RAIN
  FOREST TRAM, LTD.; HARALD JOACHIM
  VON DER GOLTZ,

        Defendants.
  ________________________________________/

                       MOTION FOR DEFAULT FINAL JUDGMENT

         Plaintiffs, Lynn and William McCullough, pursuant to Federal Rule of Civil Procedure

  55(b), moves for entry of a Default Final Judgment against Defendant, AIG Insurance Hong

  Kong Limited (“AIG”), as follows:

                                      Statement of the Facts

         This third-party action arises out of AIG’s failure to settle the McCulloughs’ claims

  against the AIG-insured Defendants1 using the limits of AIG’s Corporate Liability Insurance

  Policy2 when it could and should have done so. On August 20, 2018, the McCulloughs filed their




  1
   Rain Forest Adventures (Holdings), Ltd.; Harald Joachim von der Goltz; Rain Forest Sky
  Rides, Ltd.; and Rain Forest Tram, Ltd.
  2
    Policy No. DOL0003309/000004 for the May 29, 2015 to May 29, 2016 policy period (the
  “Policy”). The Policy [D.E. 444-1] is attached as Exhibit A to Plaintiffs’ Third Amended
  Complaint [D.E. 444] adding AIG as a party to this action.
Case 1:16-cv-20194-DPG Document 451 Entered on FLSD Docket 10/30/2018 Page 2 of 4
                                                               Case No.: 1:16-cv-20194-DPG-CMM


  Third Amended Complaint [D.E. 444], seeking to recover from AIG the judgment they hold

  against its insureds.

          AIG was promptly served with the Third Amended Complaint on September 5, 2018. See

  Declaration [D.E. 448]. Under Federal Rules of Civil Procedure 12(a)(1) and 15(a)(3), AIG’s

  response to the Third Amended Complaint [D.E. 444] was due on or before September 26, 2018.

  AIG failed to respond to Plaintiffs’ Third Amended Complaint [D.E. 444] or otherwise defend

  this action, despite its knowledge of the underlying action since its inception and in disregard for

  its knowledge of the McCullough’s Third Amended Complaint. On September 27, 2018, a

  Clerk’s Default [D.E. 450] was entered against AIG.

                                         Memorandum of Law

          Entry of a Default Judgment against AIG is appropriate at this time, as no action has been

  taken in this action to disturb or contest the September 27, 2018, Clerk’s Default [D.E. 450].

  Pursuant to Fed. R. Civ. P. 55(b(1)), “if plaintiff’s claim is for a sum certain or a sum that can be

  made certain by computation, the clerk … must enter judgment for that amount and costs against

  a defendant who has been defaulted for not appearing and who is neither a minor nor an

  incompetent person.” And Federal Rule of Civil Procedure 55(b)(2) authorizes a court to enter a

  final judgment of default against a party who has failed to plead in response to a complaint. State

  Farm Mut. Auto. Ins. Co. v. Miami Med. Care Ctr., Inc., 15-CV-22660-DPG, 2016 WL 6962872,

  at *3 (S.D. Fla. Nov. 29, 2016) (Gayles, J.) (citing Intelsat Corp. v. Multivision TV LLC, No. 10-

  21982-CIV, 2010 WL 5437261, at *2 (S.D. Fla. Dec. 27, 2010)). “Granting a motion for default

  judgment is within the trial court’s discretion.” Id. The defendant, by his default, admits the

  plaintiff’s well-pleaded allegations. Id.




                                                   2
Case 1:16-cv-20194-DPG Document 451 Entered on FLSD Docket 10/30/2018 Page 3 of 4
                                                               Case No.: 1:16-cv-20194-DPG-CMM


         After being served with this lawsuit on September 5, 2017, AIG knowingly declined to

  respond to the McCulloughs’ well-pleaded Third Amended Complaint. The McCulloughs’ claim

  against AIG is for a sum certain: the amount of the final judgment entered by this Court in favor

  of the McCulloughs and against AIG’s insureds on July 12, 2017 [D.E. 436]. The McCulloughs

  therefore respectfully move for entry of a default final judgment against AIG.

         WHEREFORE, Plaintiffs, Lynn and William McCullough, move for entry of a default

  judgment against Defendant, AIG Insurance Hong Kong Limited, and any further relief this

  Court deems equitable.

                                       Respectfully Submitted,

  SEARCH DENNEY SCAROLA                               VER PLOEG & LUMPKIN, P.A.
   BARNHART & SHIPLEY, P.A.                           100 S.E. Second Street, 30th FL
  2139 Palm Beach Lakes Boulevard                     Miami, FL 33131
  West Palm Beach, Florida 33409                      305-577-3996
  561-686-6300                                        305-577-3558 facsimile
  561-383-9465 facsimile

  /s/ David P. Vitale, Jr.                            /s/ Stephen A. Marino, Jr.
  Christian D. Searcy                                 Stephen A. Marino, Jr.
  Florida Bar No.: 158298                             Florida Bar No. 79170
  CDS@searcylaw.com                                   smarino@vpl-law.com
  Jack Scarola                                        smcgee@vpl-law.com
  Florida Bar No.: 169440                             Christopher T. Kuleba
  jsx@searcylaw.com                                   Florida Bar No. 105302
  David P. Vitale Jr.                                 ckuleba@vpl-law.com
  Florida Bar No. 115179                              Co-Counsel for Plaintiffs
  dvitale@searcylaw.com
  _scarolateam@searcylaw.com
  Co-Counsel for Plaintiffs

                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served by CM/ECF on

  October 30, 2018, on all counsel or parties of record on the Service List below.

                                                        /s/ Stephen A. Marino, Jr.
                                                        Stephen A. Marino, Jr.


                                                  3
Case 1:16-cv-20194-DPG Document 451 Entered on FLSD Docket 10/30/2018 Page 4 of 4
                                                          Case No.: 1:16-cv-20194-DPG-CMM


                                        SERVICE LIST

  Christian D. Searcy, Esq.                      Stephen A. Marino, Jr., Esq.
  Jack Scarola, Esq.                             Christopher T. Kuleba, Esq.
  David P. Vitale Jr., Esq.                      Ver Ploeg & Lumpkin, P.A.
  Search Denney Scarola                          100 S.E. Second Street, 30th FL
   Barnhart & Shipley, P.A.                      Miami, FL 33131
  2139 Palm Beach Lakes Boulevard                305-577-3996
  West Palm Beach, Florida 33409                 305-577-3558 facsimile
  561-686-6300                                   smarino@vpl-law.com
  561-383-9465 facsimile                         smcgee@vpl-law.com
  CDS@searcylaw.com                              ckuleba@vpl-law.com
  jsx@searcylaw.com                              Co-Counsel for Plaintiffs
  dvitale@searcylaw.com
  _scarolateam@searcylaw.com
  Co-Counsel for Plaintiffs

  Michael A. Pineiro, Esq.                       Jeffrey A. Neiman, Esq.
  Allison Green, Esq.                            Marcus Neiman & Rashbaum, LLP
  Marcus Neiman & Rashbaum LLP                   100 S.E. 3rd Avenue, Suite 805
  2 South Biscayne Boulevard, Suite 1750         Ft. Lauderdale, FL 33394
  Miami, Florida 33131                           954-462-1200
  305-400-4268                                   jneiman@mnrlawfirm.com
  mpineiro@mnrlawfirm.com                        Co-Counsel for Harald J. Von Der Goltz
  agreen@mnrlawfirm.com
  Co-Counsel for Harald J. Von Der Goltz

  Chris Sharrock
  Kennedys
  The Hong Kong Club Building
  3A Chater Road, Suite 702
  Central, Hong Kong
  852 2848 6300
  852 2848 6333 facsimile
  Chris.sharrock@kennedyslaw.com
  Counsel for AIG Insurance Hong Kong
  Limited – served by e-mail only




                                             4
